SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 1, 2010 Patriot National Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut 000-29599 06-1559137 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Bedford Street, Stamford, Connecticut06901 (Address of principal executive offices) (203) 324-7500 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events Items 9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX Press Release dated October 1, 2010 Item 8.01 Other Events On October 1, 2010, Patriot National Bancorp, Inc. (the “Company”) issued a press release announcing the receipt of all required approvals from the Board of Governors of the Federal Reserve System and the Office of the Comptroller of the Currency to complete the transactions contemplated by the Securities Purchase Agreement, dated as of December 16, 2009, by and among the Company, Patriot National Bank and PNBK Holdings LLC, as amended.A copy of the press release is being filed as Exhibit 99.1 and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits Exhibit No. Description Press Release dated October 1, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRIOT NATIONAL BANCORP, INC. Registrant October 1, 2010 By: /s/ Angelo De Caro Angelo De Caro Chairman and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated October 1, 2010
